Per Curiam,
The plaintiff in this case was injured while a passenger in the defendant’s car, in the same accident in which the plaintiff in Dunlap v. Pittsburgh, Harmony, Butler & New Castle Railway Company was injured. In that case the opinion of the court has been filed. The only question raised by the assignments is whether there was error in refusing a new trial on the ground that the verdict was excessive. For the reasons stated in the opinion referred to, the judgment in this case is affirmed.